Name: 85/437/EEC: Commission Decision of 11 September 1985 concerning the implementation by the Netherlands of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: production;  Europe;  economic policy;  fisheries
 Date Published: 1985-09-21

 Avis juridique important|31985D043785/437/EEC: Commission Decision of 11 September 1985 concerning the implementation by the Netherlands of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Dutch text is authentic) Official Journal L 252 , 21/09/1985 P. 0028 - 0028*****COMMISSION DECISION of 11 September 1985 concerning the implementation by the Netherlands of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Dutch text is authentic) (85/437/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 7 (1) thereof, Whereas the Netherlands Government intends to introduce a system of financial aid for measures involving the permanent reduction of production capacity in the fisheries sector; whereas on 24 April 1984 and 26 April 1985, it communicated the information concerning this scheme required under Article 6 of Directive 83/515/EEC; Whereas, in accordance with Article 7 of the Directive, the Commission has considered whether, having regard to their compatibility with the Directive and to the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for financial contributions from the Community; Wheras the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures which the Netherlands intend to take to implement a financial aid scheme for measures involving the permanent reduction of production capacities in the fisheries sector fulfil the conditions for financial contributions from the Community as of 1 January 1985. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 11 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 290, 22. 10. 1983, p. 15.